 PEIRCE & COMPANY445of it find Colgate to be an Employer of any of the radio talent soughtby the Petitioner.Nor do we, on this record, find Publicidad Astra or The GilletteCo. to be employers of the radio talent here sought.The Petitionermade no contention to the contrary at the reopened hearing. The sumtotal of the testimony at both hearings indicates that The Gillette Co.sponsored a United States professional baseball rebroadcast in 1953using a local announcer, but that no specific arrangements had beenmade to repeat the program in 1954.As to Astra, the record dealsonly with its Gillette client as outlined, and with its arrangement withColgate that has been canceled.Likewise, on this record, we do not find that Edmundo RiveraAlvarez is an Employer, within the meaning of the Act, of the radiotalent here sought based upon the apparent delegation of hiring and di-rectional authority to him by Radio Station WKAQ.Moreover, sofar as this record indicates, Alvarez performs no functions in con-nection with other radio programs which in any way indicate he isan Employer within the meaning of the Act.We shall dismiss the petition as to Colgate, Astra, Gillette, andRivera Alvarez.Accordingly we find that all employees of Radio Stations WKAQand WNEL, respectively, working on radio programs, including thoseon Colgate-Palmolive Company sponsored programs in the San Juan,Puerto Rico, area, as follows : actors, actresses, scriptwriters, an-nouncers, sound effects men, disk jockeys, directors, masters of cere-monies, narrators, commentators, controlmen, and recorders, but ex-cluding all other employees, office clerical employees and executive, ad-ministrative, and professional employees, guards, watchmen, andsupervisors as defined in the Act, constitute separate units appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[The Board dismissed the petition as to Colgate-Palmolive Com-pany, Publicidad Astra, The Gillette Co., and Edmundo RiveraAlvarez.][Text of Direction of Elections omitted from publication.]PEIRCE&COMPANYandLOCAL576,FURNITURE WORKERS, UPHOL-STERERS AND WOODWORKERSUNION,INDEPENDENT.Case No. 21-CA-1525.October 22, 1954Decision and OrderPursuant to a motion filed by the General Counsel on May 13, 1954,to which no objection was taken, Trial Examiner David F. Doyle,110 NLRB No. 73. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued, on June 15, 1954, an Order Dismissing Complaint in the above-entitled proceeding on the ground that the charging party therein,Local 576, Furniture Workers, Upholsterers and Woodworkers Union,Independent, herein called Local 576, Independent, was not in compli-ance with Section 9 (h) of the Act on March 16, 1953, the date thecomplaint herein was issued.Thereafter, Local 576, Independent,filed with the Board a request for review of the Trial Examiner's dis-missal order.Pursuant to such request, the Board has reviewed theTrial Examiner's ruling, and for the reasons hereafter set forth,affirms the same.As appears more fully from the Trial Examiner's Order Dismiss-ing Complaint, a copy of which is attached hereto, both the GeneralCounsel's May 13,1954, motion for dismissal, and the Trial Examiner'sorder granting such motion, were predicated upon the Board's ad-ministrative determination dated January 14, 1954, that : (1) Becauseincumbents of certain officer positions in Local 576, Independent, hadfailed to file non-Communist affidavits at any time before the latter partof 1953, Local 576, Independent, had not theretofore complied with Sec-tion 9 (h) of the Act; and (2) accordingly, any letters of complianceissued by the Regional Director to Local 576, Independent, during theperiod covered by the Board's administrative determination were"null and void and without effect."The request for review herein filed by Local 576, Independent, seeks,in effect, a reconsideration by the Board of its January 14, 1954, ad-ministrative determination of the Union's compliance status.Suchrequest however, raises no issues not previously considered by theBoard in connection with its January 14, 1954, determination. It istherefore denied.We find, as did the Trial Examiner, that on the basis of aforesaidadministrative determination by the Board, Local 576, Independent,was not in compliance with the filing requirements of Section 9 (h) ofthe Act on the date the complaint herein was issued, and that suchcomplaint should therefore be dismissed.'[The Board dismissed the complaint.]MEMBER MuRDOCK took no part in the consideration of the aboveDecision and Order.IN. L. R. B. v. Highland Park ManufacturingCo., 341 U. S. 322.Order Dismissing ComplaintOn a charge filed October 13, and amended October 17, 1952, by Local 576,Furniture Workers, Upholsterers and Woodworkers Union, Independent, the RegionalDirector,Twenty-first Region (Los Angeles, California), issued a complaint onMarch 16, 1953, alleging that Respondent had unlawfully refused to bargain ingood faith with the Charging Union from and after October 3, 1952, thereby pro-longing a strike of its employees.The complaint as amended and particularized NASH-KELVINATOR CORPORATION447at the hearing further alleged discrimination with request to certain employees, andvarious acts of interference with, and restraint of, employees.On May 5, 1953, hearing on the complaint was opened, and thereafter continuedon various dates by the Trial Examiner, duly designated to conduct the proceeding.On July 17, 1953, counsel for the General Counsel requested the Board's permis-sion to appeal from certain rulings made in the course of hearing by the TrialExaminer.To allow counsel time to prepare arguments and briefs on the subjectof the interim appeal, the hearing was recessed, to be resumed upon order of theTrial Examiner, upon the motion of any party.On January 14, 1954, the Board held inCompliance Status of Furniture Workers,Upholsterers and Woodworkers Union, Local 576, Independent,107 NLRB 872,Administrative Determination of Compliance Status, that the Charging Union herein"was not in compliance with Section 9 (h) of the Act during the period when theincumbents of [certain] positions did not have on file the affidavits therein pre-scribed."The Board also found that "all incumbents of these positions failed tofile non-Communistic affidavits until the latter part of 1953."Consequently, on March 16, 1953, the date of issuance of the complaintherein,the Charging Union was not in compliance with Section 9 (h) of the Act, andthe issuance of the said complaint was invalid under Section 9 (h) of the Act.On May 13, 1954, the General Counsel addressed a formal request to the Board,asking that he be permitted to withdraw the aforementioned request for permissionto appeal from Trial Examiner's ruling and argument in support thereof, and thatthe proceeding be remanded to the Trial Examiner for the purpose ofenablingthe Trial Examiner to rule on a motion of the General. Counsel todismiss thecomplaint herein because of the noncompliance of the Charging Union, as setforth above.On the same date, the General Counsel filed with theundersignedthe above-mentioned motion to dismiss the complaint.On May 24, 1954, the Board by order permitted the General Counsel to withdrawthe "Request for Permission to Appeal from Trial Examiner's Rulings and Argumentin Support Thereof."Wherefore, upon the entire record herein, the Board's administrative determina-tion of compliance status of the above-named Union, dated January 14, 1954, andupon motion of the General Counsel, no party opposing,IT IS ORDERED that the complaint herein, issued on March 16, 1953, as finallyamended, be, and it hereby is, dismissed in its entirety.NASH-KELVINATOR CORPORATION,BODYPLANT#6andINTERNATIONALBROTHERHOOD OF FIREMEN AND OILERS,LOCAL125,AFL, PETI-TIONER.CaseNo. 13-RC-3833.October 00,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William F. Trent,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks to sever a powerhouse unit from the produc-tion and maintenance unit currently represented by the Intervenor,110 NLRB No. 62.